Title: To James Madison from James Simpson, 27 July 1802
From: Simpson, James
To: Madison, James


					
						Duplicate
						No. 46
						Sir
						Tangier 27h. July 1802.
					
					I had the honour to receive by Captain Campbell of the Adams, the Letter you wrote me on 

the 30th. April; to which I must pray you will excuse my replying at length this morning.  It was 

considered by Commodore Morris & myself proper, that I should pass over to this place, for the 

purpose of more speedily and effectualy makeing the Communications you encharged me with, for His 

Imperial Majesty on part of the President.  I accordingly landed here last Night out of the Enterprise, 

under a Flag of Truce, when I found the Governour had sat out in the morning for Tetuan; whither I 

shall follow him tomorrow, and after the necessary interview send a Messenger with an Address to His 

Majesty on the subjects you have directed.
					In the mean time I have to acquaint you, that the Frigate at Larach lays quite ready for Sea, and 

that her Commander left this place on Sunday, fully authorized to capture American Vessels.  I have 

acquainted Commodore Morris of this circumstance & entreated of him to employ the Adams in 

preventing her puting to Sea, and the Schooner is watching the motions of the two Gallies at Tetuan.  

An impression made upon them in this way now, would have the best effect; for the present Armament 

of the Emperor, is by no means destined only against American Vessels, but also against those of all 

other Nations, who have not actualy Consuls resident with him.  I shall do myself the honour of 

addressing you farther from Tetuan, after having had an interview with the Governour.  I am with great 

respect Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
